 


114 HRES 744 EH: Providing for consideration of the bill (S. 2012) to provide for the modernization of the energy policy of the United States, and for other purposes; providing for consideration of the bill (H.R. 5233) to repeal the Local Budget Autonomy Amendment Act of 2012, to amend the District of Columbia Home Rule Act to clarify the respective roles of the District government and Congress in the local budget process of the District government, and for other purposes; and providing for proceedings during the period from May 27, 2016, through June 6, 2016.
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 744 
In the House of Representatives, U. S.,

May 25, 2016
 
RESOLUTION 
Providing for consideration of the bill (S. 2012) to provide for the modernization of the energy policy of the United States, and for other purposes; providing for consideration of the bill (H.R. 5233) to repeal the Local Budget Autonomy Amendment Act of 2012, to amend the District of Columbia Home Rule Act to clarify the respective roles of the District government and Congress in the local budget process of the District government, and for other purposes; and providing for proceedings during the period from May 27, 2016, through June 6, 2016. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 2012) to provide for the modernization of the energy policy of the United States, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–55 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to commit with or without instructions.  2.If S. 2012, as amended, is passed, then it shall be in order for the chair of the Committee on Energy and Commerce or his designee to move that the House insist on its amendment to S. 2012 and request a conference with the Senate thereon. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5233) to repeal the Local Budget Autonomy Amendment Act of 2012, to amend the District of Columbia Home Rule Act to clarify the respective roles of the District government and Congress in the local budget process of the District government, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit.  4.On any legislative day during the period from May 27, 2016, through June 6, 2016— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I.   Karen L. Haas,Clerk. 